Citation Nr: 0209643	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran, who had active service from November 1940 to 
December 1945, died in March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Board remanded the appeal for additional development in 
September 1999 and February 2001.  


FINDINGS OF FACT

1.  The veteran's death, on March 22, 1997, was due to 
cardiovascular collapse as a consequence of arteriosclerotic 
heart disease.

2.  Cardiovascular disorder was not present in service or 
manifested for many years thereafter.  

3.  The veteran did not have post traumatic stress disorder.

4.  Cardiovascular disorder was not causally related to 
gunshot wound of the right leg with retained foreign bodies 
and injury to Muscle Group XI.

5.  Service-connected disabilities did not contribute 
substantially or materially to the cause of the veteran's 
death, nor hasten death.



CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in active service; nor was it proximately due 
to or the result of service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects that 
the appellant's claim for service connection for the cause of 
the veteran's death was initially denied on a not well-
grounded basis, and that the VCAA eliminated the concept of a 
well-grounded claim.  However, the appellant has been 
provided notification in accordance with the VCAA and 
development has also been undertaken in order to comply with 
the VCAA.  The appellant and her representative have been 
provided a statement of the case and supplemental statements 
of the case informing them of the governing legal criteria, 
the evidence necessary to substantiate her claim, the 
evidence considered, and the reasons for the denial of her 
claim.  The record further reflects that multiple requests 
have been directed to private health care providers and that 
all private health care records that have been identified 
have been obtained.  

The appellant's representative has indicated that the Board's 
February 2001 remand has not been complied with in that the 
RO did not give Drs. Neal and E. Moak further opportunity to 
clarify and/or amplify their opinions concerning the veteran.  
However, a review of the record reflects that the Board's 
2001 remand was not mandatory in direction to provide these 
physicians further opportunity, but indicated that the RO 
"should" afford additional opportunity.  Further, the record 
indicates that a letter was sent to the clinic where Dr. Moak 
practices, affording him additional opportunity to submit 
further medical records that he might have.  With 
consideration of the contents of the statement of Dr. Neal in 
light of the evidence of record and that obtained following 
the February 2001 Board remand, the Board concludes that 
there has been satisfactory compliance with the directives 
provided in the February 2001 remand.  

A May 2001 report of contact indicates that the appellant 
reported that she had no additional evidence to submit and 
requested that the appeal continue on the evidence of record.  
Therefore, the Board concludes that assistance has been 
provided to the appellant in the development of the issue on 
appeal, and that the appellant has also been provided with 
appropriate notice, which is demonstrated by the many letters 
sent to her.  Therefore, the Board may now proceed, without 
prejudice to the appellant, to decide the issue of 
entitlement to service connection for the cause of the 
veteran's death because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service medical records are silent for complaint, finding, or 
treatment with respect to any cardiovascular disorder.  There 
is no indication that the veteran had any cardiovascular 
disease, including hypertension, during his active service.  

A March 1945 service medical record indicates that the 
veteran had psychoneurosis, mixed type.  The report of his 
December 1945 service separation examination reflects that 
the veteran was psychiatrically normal and indicates that his 
cardiovascular system was also normal.  

The report of a March 1946 VA physical examination indicates 
that the veteran's cardiovascular and nervous system were 
normal.  The diagnosis was that there was no neuropsychiatric 
disease found.  

A private medical record that was generated in April 1958, 
more than 12 years after the veteran's military service, 
reflects that the veteran had chronic myocarditis.  

A June 1971 private medical record notes that the veteran was 
taking blood pressure medication.  

A November 1993 letter from E. S. Moak, M.D., a private 
physician, reflects that the veteran "might have a possible 
diagnosis of post-traumatic stress disorder."  It further 
indicates that Dr. Moak was "inclined to think" that the 
veteran "may well have some degree of post-traumatic stress 
disorder."  It indicates that the veteran's symptoms and 
signs of post-traumatic stress disorder were not so severe as 
others with whom Dr. Moak had worked.  The veteran's symptoms 
and signs suggested a significant enough degree of post-
traumatic stress such that the risk of hypertension and 
stroke would be significantly magnified, noting that the 
veteran had both conditions as primary medical diagnoses.

The report of a January 1994 VA psychiatric examination 
reflects that the examiner indicated that the veteran did not 
satisfy the criteria needed for a diagnosis of post-traumatic 
stress disorder.  His current problem appeared to be dementia 
secondary to cerebrovascular accident.  

The veteran's terminal hospital discharge summary reflects 
diagnoses including syncope, acute pulmonary edema, coronary 
artery disease with history of recent myocardial infarction, 
atrial fibrillation, cerebrovascular disease, hypertension, 
bronchospasm, and reduced left ventricular function.  

An undated statement from Dr. Neal indicates that 
cardiomegaly can be a direct result or complication of 
hypertension.  

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound of the right leg with 
retained foreign bodies and injures to Muscle Group XI, 
evaluated as 10 percent disabling.  This evaluation had been 
in effect and unchanged since the veteran's discharge from 
active service in 1945.

The veteran died in March 1997.  The certificate of death 
reflects that the immediate cause of the veteran's death was 
cardiovascular collapse as a consequence of arteriosclerotic 
heart disease.  An autopsy was not performed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served continuously for 90 days or more during 
a period of war and cardiovascular disease becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

There is no competent medical evidence indicating that the 
veteran had any cardiovascular disorder during his active 
service.  The appellant has submitted statements from lay 
persons indicating their beliefs regarding when the veteran 
did and did not have hypertension, and these individuals are 
competent to offer statements regarding their observations, 
but they are not qualified, as lay persons, to establish a 
medical diagnosis or show a medical etiology, as such matters 
require medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the lay statements are 
not probative as to when a cardiovascular disorder first had 
its onset.  

There is competent medical evidence indicating that the 
veteran had a normal cardiovascular system at the time of his 
discharge from service and in March 1946 at the time of a VA 
medical examination.  

The first competent medical evidence indicating that the 
veteran had abnormality of the cardiovascular system is an 
April 1958 record indicating that he had chronic myocarditis.  
Competent medical evidence also indicates that he was taking 
blood pressure medication in the early 1970's.  In light of 
there being no competent medical evidence indicating that the 
veteran had cardiovascular disability during active service 
and competent medical evidence indicating that his 
cardiovascular system was normal during active service and 
immediately following active service, and competent medical 
evidence indicating that cardiovascular disability was first 
noted in the late 1950's, a preponderance of the evidence is 
against a finding that the veteran had a cardiovascular 
disability during his active service or within one year of 
his discharge from active service.  

It has also been argued that the veteran had post-traumatic 
stress disorder as a result of his active service.  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001).  

Regardless of whether the veteran was exposed to a stressor 
or not, the only competent medical evidence addressing 
whether or not the veteran had post-traumatic stress disorder 
is the November 1993 letter from Dr. Moak and the report of 
the January 1994 VA psychiatric examination.  Dr. Moak's 
letter will be accorded lesser probative weight with respect 
to whether or not the veteran had post-traumatic stress 
disorder.  Lesser probative weight has been accorded the 
November 1993 letter because although Dr. Moak, in the second 
to last paragraph, indicated that the veteran had a diagnosis 
of post-traumatic stress disorder, in his initial paragraphs, 
he was ambivalent and uncertain when he indicated that he 
would be inclined to think that the veteran might have some 
degree of post-traumatic stress disorder, and that the "long 
history of hypertension may well have as a partial cause your 
probable post-traumatic stress."  Because Dr. Moak initially 
indicated uncertainty with respect to whether or not the 
veteran had post-traumatic stress disorder, his November 1993 
letter will be accorded lesser probative weight in the 
determination of whether the veteran had post-traumatic 
stress disorder.  

The January 1994 report of VA psychiatric evaluation reflects 
that the examiner was familiar with the veteran's history and 
current mental state.  The examiner concluded, unequivocally, 
that the veteran did not satisfy the criteria for a diagnosis 
of post-traumatic stress disorder.  Because of the 
unequivocal nature of the examiner's conclusion, this 
examination report will be accorded greater probative weight.  

The appellant has submitted her statements and lay 
statements, regarding her assertion that the veteran had 
post-traumatic stress disorder that caused or worsened his 
cardiovascular disorder.  However, these lay persons are not 
qualified to establish a medical diagnosis or show a medical 
etiology, as such matters require medical expertise.  See 
Espiritu.  Therefore, the lay evidence is not probative as to 
medical diagnosis of post-traumatic stress disorder or 
medical etiology.

On the basis of the respective probative weights assigned to 
the relative evidence regarding whether or not the veteran 
had post-traumatic stress disorder, there is evidence of 
large probative weight against a finding that he had post-
traumatic stress disorder and evidence of small probative 
weight in support of a finding that he had post-traumatic 
stress disorder.  Therefore, a preponderance of the evidence 
is against a finding that the veteran had post-traumatic 
stress disorder.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Since the veteran did not 
have post-traumatic stress disorder that can be attributed to 
him military service, it is not possible to conclude that the 
cardiovascular disability that resulted in his death to have 
been proximately due to or the result of, or chronically 
worsened by, as service connected psychiatric disorder. 

The veteran's service-connected residuals of a gunshot wound 
of the right leg with retained foreign bodies and injury to 
Muscle Group XI were static in nature and had been evaluated 
as 10 percent disabling since the veteran's discharge from 
active service.  There is no competent medical evidence 
indicating that his service-connected disability in any way 
contributed to the cause of his death nor did it hasten his 
death.  The competent medical evidence reflects that the 
diagnoses that were made at the time of the veteran's demise 
were made by a physician who completed the death certificate.  
The competent medical evidence reflects that his death was 
solely due to cardiovascular cause.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities contributed 
substantially or materially to cause the veteran's death or 
to hasten his death.  

On the basis of the above analysis, a preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death because the 
preponderance of the evidence is against a finding that a 
service-connected disability played any role in the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

